              Case MDL No. 2942 Document 734 Filed 07/22/20 Page 1 of 9



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

                                          MDL NO. 2942

IN RE: COVID-10 BUSINESS INTERRUPTION
INSURANCE COVERAGE LITIGATION
___________________________________________/

               MOTION FOR LEAVE TO FILE BRIEF RESPONSE
                IN SUPPORT OF MOTION FOR TRANSFER FOR
      COORDINATION OR CONSOLIDATION IN THE DISTRICT OF NEW JERSEY

         Respondents represent Plaintiffs in twelve class action lawsuits1 and one individual

lawsuit2, all filed in the District of New Jersey and in the Southern District of Florida, concerning

coverage for business interruption caused by the COVID-19 pandemic. In accordance with this

Court’s order dated July 7, 2020 [ECF No 661], Plaintiffs respectfully submit that they possess

extraordinary circumstances justifying this motion for leave to file a very brief response because,

due to insurers’ delays in providing denials of coverage, (a) they could not file their lawsuits until

July 2, 2020, two weeks after the close of briefing and therefore had no opportunity to provide any

response to the Panel prior to the close of briefing, and, even more importantly, (b) not one of the


1
  Disole v. Westchester Surplus Lines Ins. Co. d/b/a Chubb, No. 1:20-cv-22747-RNS (S.D. Fla.);
GO-4 NUGE Production Rentals LLC v. The Hartford Fin’l Servs. Grp., No. 1:20-cv-22749-MGC
(S.D. Fla.); Sweet Tooth Inc. d/v/a/ Haagen Dasz Ice Cream v. The Hartford Fin’l Servs. Grp., No.
1:20-cv-22750-KMW (S.D. Fla.); Nora’s Style Salon Inc. v. Farmer’s Group, No. 1:20-cv-22751-
DPG (S.D. Fla.); BluShark Digital, LLC v. The Hartford Fin’l Servs. Grp., No. 3:20-cv-08210
(D.N.J.); Izzy & Gab LLC v. . Erie Ins. Prop. & Cas. Co. d/b/a Erie Ins. Exch., No. 3:20-cv-08208
(D.N.J.); Hello Hospitality IV, LLC d/b/a St Arnolds, et al. v. Erie Ins. Prop. & Cas. Co. d/b/a Erie
Ins. Exch., No. 3:20-cv-08215 (D.N.J.); Motiv Group, Inc. v. Continental Casualty Co., No. 3:20-
cv-08206-BRM-DEA (D.N.J); Sweetberry Holdings LLC v. The Hartford Fin’l Servs. Grp., No.
3:20-cv-08200-FLW-ZNQ (D.N.J.); MDH Global, LLC v. Certain Underwriters at Lloyd’s
London, No. 3:20-cv-08214 (D.N.J.); Palm and Pine Ventures, LLC v. Certain Underwriters at
Lloyd’s London, No. 3:20-cv-08212 (D.N.J.); and Amy M. Cobb d/b/a Cobb’s Second Time Around
Thrift Shop v. Erie Ins. Prop. & Cas. Co. d/b/a Erie Ins. Exch., 3:20-cv-09159 (D.N.J.).
Undersigned counsel will be filing additional cases in the N.D. Cal., S.D. Fla. and the D. N.J.
shortly.
2
    West Flagler Assocs., Ltd. v. AXA XL Ins. Grp. et al., No. 1:20-cv-22990-KMM (S.D. Fla.).
                                                      1
            Case MDL No. 2942 Document 734 Filed 07/22/20 Page 2 of 9



over seventy (70) responses to the motion to transfer advocates for consolidation of any of these

cases to the most appropriate venue in which cases are currently pending: before The Honorable

Judge Brian R. Martinotti in the District of New Jersey. Furthermore, and very respectfully, the

Panel has not accorded any counsel any time to speak in support of the District of New Jersey at

the upcoming MDL hearing. Accordingly, Respondents respectfully request that the Court grant

them leave to file the attached short brief for this Court’s consideration at the July, 30, 2020

hearing, and provide Respondents’ counsel Adam M. Moskowitz with 1 minute to present oral

argument.

       Respectfully submitted this 22nd day of July, 2020

                                            By: /s/ Adam M. Moskowitz

                                            Adam M. Moskowitz
                                            Florida Bar No. 984280
                                            adam@moskowitz-law.com
                                            Adam A. Schwartzbaum
                                            Florida Bar No. 93014
                                            adams@moskowitz-law.com
                                            Howard M. Bushman
                                            Florida Bar No. 0364230
                                            howard@moskowitz-law.com
                                            Joseph M. Kaye
                                            Florida Bar No. 117520
                                            joseph@moskowitz-law.com
                                            THE MOSKOWITZ LAW FIRM, PLLC
                                            2 Alhambra Plaza, Suite 601
                                            Coral Gables, FL 33134
                                            Telephone: (305) 740-1423

                                            William F. “Chip” Merlin, Jr.
                                            cmerlin@MerlinLawGroup.com
                                            New Jersey Bar No. 055182013
                                            Florida Bar No. 364721
                                            Shane Smith
                                            ssmith@MerlinLawGroup.com
                                            Florida Bar No. is 53130
                                            MERLIN LAW GROUP
                                            777 S. Harbour Island Blvd.,

                                                   2
Case MDL No. 2942 Document 734 Filed 07/22/20 Page 3 of 9



                         Suite 950
                         Tampa, FL 33602
                         Telephone: (813) 229-1000
                         Facsimile: (813) 229-3692

                         Rene M. Sigman, Esq.
                         (Pro Hac Vice Admission Pending)
                         Merlin Law Group
                         515 Post Oak Blvd., Suite 510
                         Houston, TX 77027
                         Office:713-626-8880
                         Email: rsigman@MerlinLawGroup.com

                         Michael Howard Moore, Esq.
                         (Pro Hac Vice Admission Pending)
                         Business Development
                         Merlin Law Group
                         777 S. Harbour Island Blvd.
                         Suite 950
                         Tampa, FL 33602
                         Email: MMoore@merlinlawgroup.com
                         Tel: (813) 229-1000
                         Fax: (813) 229-3692




                               3
              Case MDL No. 2942 Document 734 Filed 07/22/20 Page 4 of 9



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

                                         MDL NO. 2942

IN RE: COVID-10 BUSINESS INTERRUPTION
INSURANCE COVERAGE LITIGATION
___________________________________________/

         BRIEF RESPONSE IN SUPPORT OF MOTION FOR TRANSFER FOR
      COORDINATION OR CONSOLIDATION IN THE DISTRICT OF NEW JERSEY

         Respondents currently represent Plaintiffs in twelve class action lawsuits3 and one

individual lawsuit 4 filed in the District of New Jersey and the Southern District of Florida

concerning coverage for business interruption caused by the COVID-19 pandemic. 5 Respondents

support the motions or requests to transfer all actions to a single court for consolidation or

coordination pursuant to 28 U.S.C. § 1407 for reasons which have been aptly explained by many

esteemed members of the Plaintiffs’ and Defense bar. Respondents respectfully suggest, however,

that in this complex litigation likely to involve thousands of lawsuits against dozens of different

insurance companies with different insurance policies, the Panel should order consolidated

proceedings before the Honorable Brian R. Martinotti in the District of New Jersey, Trenton


3
  Disole v. Westchester Surplus Lines Ins. Co. d/b/a Chubb, No. 1:20-cv-22747-RNS (S.D. Fla.);
GO-4 NUGE Production Rentals LLC v. The Hartford Fin’l Servs. Grp., No. 1:20-cv-22749-MGC
(S.D. Fla.); Sweet Tooth Inc. d/v/a/ Haagen Dasz Ice Cream v. The Hartford Fin’l Servs. Grp., No.
1:20-cv-22750-KMW (S.D. Fla.); Nora’s Style Salon Inc. v. Farmer’s Group, No. 1:20-cv-22751-
DPG (S.D. Fla.); BluShark Digital, LLC v. The Hartford Fin’l Servs. Grp., No. 3:20-cv-08210
(D.N.J.); Izzy & Gab LLC v. Erie Ins. Prop. & Cas. Co. d/b/a Erie Ins. Exch., No. 3:20-cv-08208
(D.N.J.); Hello Hospitality IV, LLC d/b/a St Arnolds, et al. v. Erie Ins. Prop. & Cas. Co. d/b/a Erie
Ins. Exch., No. 3:20-cv-08215 (D.N.J.); Motiv Group, Inc. v. Continental Casualty Co., No. 3:20-
cv-08206-BRM-DEA (D.N.J); Sweetberry Holdings LLC v. The Hartford Fin’l Servs. Grp., No.
3:20-cv-08200-FLW-ZNQ (D.N.J.); MDH Global, LLC v. Certain Underwriters at Lloyd’s
London, No. 3:20-cv-08214 (D.N.J.); Palm and Pine Ventures, LLC v. Certain Underwriters at
Lloyd’s London, No. 3:20-cv-08212 (D.N.J.); and Amy M. Cobb d/b/a Cobb’s Second Time Around
Thrift Shop v. Erie Ins. Prop. & Cas. Co. d/b/a Erie Ins. Exch., 3:20-cv-09159 (D.N.J.).
4
    West Flagler Assocs., Ltd. v. AXA XL Ins. Grp. et al., No. 1:20-cv-22990-KMM (S.D. Fla.).

                                                     1
            Case MDL No. 2942 Document 734 Filed 07/22/20 Page 5 of 9



Division. Once consolidated in the jurisdiction, each defendant insurance company should have

all of the lawsuits filed against it organized into separate “tracks.”

        Judge Martinotti (and other judges in the District of New Jersey) are experienced in multi-

district insurance specific litigation, which is a pivotal factor in the Panel’s analysis. See In re

Janus Mut. Funds Inv. Litig., 310 F. Supp. 2d 1359, 1361 (J.P.M.L. 2004) (“we have searched for

a transferee district with the capacity and experience to steer this litigation on a prudent course.”).

The Panel has repeatedly recognized that the District of New Jersey has sufficient resources to

handle complex cases and is geographically convenient. See, e.g., In re Zimmer Durom Hip Cup

Products Liab. Litig., 717 F. Supp. 2d 1376, 1378 (J.P.M.L. 2010); In re Tropicana Orange Juice

Marketing and Sales Practices Litig., 867 F. Supp. 2d 1341 (J.P.M.L. 2012); In re Vytorin/Zetia

Marketing, Sales Practice and Products Liab. Litig., 543 F. Supp. 2d 1378 (J.P.M.L. 2008); In re

Insurance Brokerage Antitrust Litig., 360 F. Supp. 2d 1371, 1373 (J.P.M.L. 2005); In re

Hypodermic Products Antitrust Litig., 408 F. Supp. 2d 1356, 1357 (J.P.M.L. 2005).6

        Consolidated proceedings before Judge Martinotti will promote the goal of a just resolution of

this MDL as efficiently, inexpensively, and fairly as possible. See In re Allergan Biocell Textured

Breast Implant Product Liab. Litig., MDL No. 2921 (2019) (recognizing Judge Martinotti as “an

experienced transferee judge with the ability and willingness to manage this litigation”); see also In re

Invokana (Canagliflozin) Prod. Liab. Litig., 223 F. Supp. 3d 1345, 1349 (J.P.M.L. 2016) (assigning

the Invokana MDL to Judge Martinotti, an “able and experienced jurist”). Judge Martinotti was


6
  The District of New Jersey in Trenton is conveniently located near several major airports,
including those in Philadelphia, Newark, New Jersey, and New York, and offers numerous flight
options. Trenton is also conveniently located on the Northeast Corridor train line that runs from
Boston to Washington, D.C. See In re Insurance Brokerage Antitrust Litig., 360 F. Supp. 2d 1371,
1373 (J.P.M.L. 2005) (“In concluding that the District of New Jersey is an appropriate forum for
this docket, we note that i) the district offers an accessible metropolitan location that is
geographically convenient for many of this docket’s litigants and counsel; and ii) the district is
equipped with the resources that this complex antitrust docket is likely to require.”).
                                                       2
            Case MDL No. 2942 Document 734 Filed 07/22/20 Page 6 of 9



appointed to the federal bench in July 2016, and he has extensive and substantial judicial experience

in complex litigation. He previously served as a judge in the New Jersey Superior Court in Bergen

County, starting in 2002. From 2009 until his appointment to the federal bench, Judge Martinotti was

the county’s mass tort judge. In this position he successfully supervised multiple consolidated mass

tort pharmaceutical product litigations, including but not limited to: In re Mirena, No. BER-L-4098-

13 (N.J. Super. App. Div. Law Div.); In re YAZ/Yasmin/Ocella Litigation, No. BER-L-3572-

10 (N.J. Super. App. Div. Law Div.); and In re DePuy ASR Hip Implant Litigation, No. BER-L-

3971-11 (N.J. Super. App. Div. Law Div.). These product liability mass tort actions all had federal

MDL’s as well, giving Judge Martinotti a strong appreciation for the benefits of federal/state

coordination.

       The District of New Jersey is a unique and appropriate choice because many insurance

companies—including many of those that have been most frequently sued in this MDL—have

home offices close to Trenton, New Jersey. See In re Benicar (Olmesartan) Products Liab. Litig.,

96 F. Supp. 3d 1381 (2015) (transferring to the district of New Jersey where several defendants

were headquartered); In re Am. Home Mortgage Sec. Litig., 528 F. Supp. 2d 1376, 1377-78

(J.P.M.L. 2007) (transferring to district where corporate defendant was headquarter[ed]” since

“relevant documents and witnesses may be found there”). New Jersey is also in the region hit

earliest and hardest by the COVID-19 pandemic, so there are many policyholders with claims from

this area. Most importantly, the Insurance Services Office, which generated the standard forms for

most business interruption coverage utilized by most insurance companies, is located in New

Jersey, and there will be much discovery concerning its forms. The fact that New Jersey is a “likely

source of relevant documents and witnesses” makes it a strong choice for this MDL. In re Marsh

& McLennan Cos. Sec. Litig., 429 F. Supp. 2d 1376, 1378 (J.P.M.L. 2006) (stating that district in

which defendants were headquartered was a “likely source of relevant documents and witnesses”);

                                                     3
            Case MDL No. 2942 Document 734 Filed 07/22/20 Page 7 of 9



see also In re Air Crash Disaster at Sioux City, 128 F.R.D. 131, 132 (J.P.M.L. 1989) (“relevant

documents can likely be found within this district at [defendant’s] headquarters”).

       Finally, due to its unique and extensive experience previously handling tens of thousands

of federal insurance claims during Hurricane Sandy (which were all consolidated in the Eastern

District of New York and the District of New Jersey), the judges in the District of New Jersey

created the only Guidelines and Manuals, that are now followed across the country by other federal

and state judges adjudicating flood insurance litigations similar to the catastrophic event like the

COVID-19 pandemic. See Hurricane Sandy Case Management Order No. 1, District Court of New

Jersey, http://www.njd.uscourts.gov/sites/njd/files/SandyCaseManagementOrderNo1.pdf.

       Indeed, the District of New Jersey, with the assistance of Respondents’ counsel William

“Chip” Merlin from the Merlin Law Group, who served as Liaison Counsel for the federal

insurance related litigation, crafted their Case Management Order in contemplation of Federal Rule

of Civil Procedure 16(b) to ensure “the just, speedy, and inexpensive” resolution of each case. The

District of New Jersey also created a model “Final Pretrial Order” for use by all district courts that

is now useful in any hurricane case. Thereafter, the Eastern District of New York adopted New

Jersey’s consolidating model. See Case Management Order No. 1, In re Hurricane Sandy Cases,

14-mc-00041 (ECF 243:1). The District of New Jersey’s proven track record in managing large

and complex consolidated insurance claims makes it an ideal location to consolidate many of these

cases in this MDL.

                                          CONCLUSION

       For the foregoing reasons, Respondents respectfully request that the Panel enter an order

consolidating the COVID-19 insurance cases with The Honorable Judge Martinotti in the District

of New Jersey. Should the Court determine, as many others have suggested, that consolidation



                                                      4
            Case MDL No. 2942 Document 734 Filed 07/22/20 Page 8 of 9



should take place in multiple district courts, Plaintiffs respectfully suggest that, in addition to the

District of New Jersey for insurers based on the East Coast, the Court should also consider: (1) the

Northern District of Illinois, and (2) the Northern District of California. These three courts would

create geographic diversity and all have judges who are well-equipped to handle these consolidated

proceedings.

                                               Respectfully submitted,

                                               By: /s/ Adam M. Moskowitz

                                               Adam M. Moskowitz
                                               Florida Bar No. 984280
                                               adam@moskowitz-law.com
                                               Adam A. Schwartzbaum
                                               Florida Bar No. 93014
                                               adams@moskowitz-law.com
                                               Howard M. Bushman
                                               Florida Bar No. 0364230
                                               howard@moskowitz-law.com
                                               Joseph M. Kaye
                                               Florida Bar No. 117520
                                               joseph@moskowitz-law.com
                                               THE MOSKOWITZ LAW FIRM, PLLC
                                               2 Alhambra Plaza, Suite 601
                                               Coral Gables, FL 33134
                                               Telephone: (305) 740-1423

                                               William F. “Chip” Merlin, Jr.
                                               cmerlin@MerlinLawGroup.com
                                               New Jersey Bar No. 055182013
                                               Florida Bar No. 364721
                                               Shane Smith
                                               ssmith@MerlinLawGroup.com
                                               Florida Bar No. is 53130
                                               MERLIN LAW GROUP
                                               777 S. Harbour Island Blvd.,
                                               Suite 950
                                               Tampa, FL 33602
                                               Telephone: (813) 229-1000
                                               Facsimile: (813) 229-3692




                                                      5
Case MDL No. 2942 Document 734 Filed 07/22/20 Page 9 of 9




                         Rene M. Sigman, Esq.
                         (Pro Hac Vice Admission Pending)
                         Merlin Law Group
                         515 Post Oak Blvd., Suite 510
                         Houston, TX 77027
                         Office:713-626-8880
                         Email: rsigman@MerlinLawGroup.com

                         Michael Howard Moore, Esq.
                         (Pro Hac Vice Admission Pending)
                         Business Development
                         Merlin Law Group
                         777 S. Harbour Island Blvd.
                         Suite 950
                         Tampa, FL 33602
                         Email: MMoore@merlinlawgroup.com
                         Tel: (813) 229-1000
                         Fax: (813) 229-3692




                              6
